Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1-3, 5, 7-9, 11-13, 15, 17-19, and 21 are eligible under 35 U.S.C 101. The Examiner notes that the instant claim invention overrides the routine, conventional and ordinary use of an determine one or more advertisements to communicate to the user based on geographic location of the parking meter and previously stored data related to the parking history of the user. 
The Applicant’s specification further notes that in “0081-0085: [0081] The ID module 15 stores a unique identifier, e.g., a serial number, that is associated
with the tag 3. Preferably, the unique identifier ofthe tag 3 and the value stored in the memory
module 17 are externally readable viathe short range interface 13. The identifier ofthe tag 3 and
value stored inthe memory module 17 may be read, for example, by a suitable reader (not
illustrated). Ifthe short range interface 13 is an RFID module, then the reader could be an RFID reader. Other types ofreaders that can be used depend on the configuration ofthe tag and
module, but can include devices such as IR readers, smart card readers (contact or non-contact),
plug-in readers, and the like. Inthis way, periodic downloading ofthe value stored in the
memory module 17 and the identifier ofthe associated tag 3 can be performed in order to
monitor how much cash should be inthe cash collection box 4 (FIG. 1). This downloaded cash
value can then be used to catch a thiefthat is pocketing some ofthe cash.
[0082] In one embodiment, the payment collection history information stored inthe memory
module 17 can be externally reset to zero whenever the cash collection box 4 is emptied or
replaced. In one aspect ofthis embodiment, the removable meter unit 6-2 automatically detects
when the cash collection box 4 is removed. This can be accomplished using a sensor such as a
motion sensor, an IR sensor, a magnetic field sensor, or the like.
[0083] When the removable meter unit 6-2 detects that the cash collection box 4 is removed,
the short range interface 11 ofthe removable meter unit 6-2 communicates a signal to the short

collection box 4, the short range interface 13 ofthe tag 3 resets the payment collection history
stored in the memory module 17 to indicate no collection history and, preferably, stores the total
amount ofcurrency collected since the last cash collection box removal inthe memory module
17. In another aspect ofthis embodiment, the tag 3 is configured to detect the removal ofthe
cash storage box 4 and to autonomously reset the payment history and store the total amount of
currency collected into the memory module 17.
[0084] Referring to FIG. 3, a parking meter system that uses a number ofthe parking meters of
FIGS. 1A, IB and/or 1C is designated generally by the reference numeral 20. The system 20
utilizes a number ofthe parking meters 10. In general, the system includes one parking meter 10
for each parking space. The parking meters 10 can be, for example, any ofthe parking meters
10-1,10-2, or 10-3 shown in FIGS. 1A, IB, and 1C, respectively, that include the removable
meter unit 6 withthe radio transceiver 12. The parking meters 10 are operated according to
groups, such that a predetermined number ofparking meters 10 comprise group members and
each group includes a local data manager 22. Thus, each group ofparking meters 10 and its
associated local data manager 22 form a local group 24. In FIG. 3, each operational group is
indicated by a dashed line. In one embodiment, there are approximately thirty parking meters 10 in each local group 24. For simplicity ofillustration, not all the parking meters 10 are shown in
the local groups 24 illustrated in FIG. 3. The local data manager 22 can perform management
tasks associated with maintaining the parking meters 10 inproper operational condition, in
addition to performing communications with all ofthe group members. The local data manager
will generally require resources greater than required by the parking meters to perform their
respective functions.
[0085] Each ofthe local data managers 22 communicates with a central data manager 26. In
the example system 20 this is effected by means of a cellular telephone network, with each local
data manager 22 and the central data manager 26 being connected to a base station 28 ofthe
cellular telephone network. Data links are thereby established between the local data managers

associated with maintaining the local data managers 22 inproper operational condition and
managing operations ofthe system. The central data manager will generally require resources
greater than required by the local data managers to perform their respective functions. Ifdesired,
one ofthe local data managers can be operated as, and perform the functions of, the central data
manager. It should be apparent that a local data manager performing the functions of a central
data manager must have sufficient resources to perform such functions. In FIG. 3, the central
data manager 26 is generally indicated by dashed lines. Although only three local groups 24 are
shown in FIG. 3, it should be understood that there can be more or fewer ofthe local groups 24”. 
Furthermore the Applicant’s arguments provide reasons why the claims are directed to a solution and are not directed towards an abstract idea. Page 10 of the arguments, USPTO Example 40 presents a method “for adaptive monitoring of traffic data through a network appliance connected between computing devices in a network.” Claim 1 of Example 40 is eligible because “although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data.” The eligible claim language includes “collecting data . . . when the collected traffic data is greater than the predefined threshold,” so the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition which avoids excess traffic volume. As such, the claimed method provides a specific improvement over prior systems, resulting in improved network monitoring and integrates the mental process into a practical application.
Similarly, in the instant case, the claimed subject matter is eligible because it recites specific improvements over prior systems that merely consider geographic location and/or parking history. Specifically, the claim language includes building a population profile, predicting a time duration for the parking session, predicting a likelihood that the user uses one or more products or services offered in the geographic locations, and determining one or more advertisements based on the population profile, the predicted time duration, and the predicted likelihood. These meaningful limitations 
Example 4 presents a method “for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals.” Claim 2 of Example 4 is eligible because it recites “additional elements of... calculating pseudo-ranges, wirelessly transmitting the calculated pseudo-ranges to the server, receiving a calculated absolute position from the server, and then displaying a visual representation of the received position.” Accordingly, “[t]he meaningful limitations placed upon the [abstract idea] show the claim is not directed to performing [the abstract idea] on a computer alone. Rather, the combination of elements impose meaningful limits in that the [abstract idea is] applied to improve an existing technology (global positioning) by improving the signal-acquisition sensitivity of the receiver to extend the usefulness of the technology into weak-signal environments and providing the location information for display on the mobile device. All of these features, especially when viewed in combination, amount to significantly more than the judicial exception.”
The claim recites additional elements of building a population profile, predicting a time duration for the parking session, predicting a likelihood that the user uses one or more products or services offered in the geographic locations, and determining one or more advertisements based on the population profile, the predicted time duration, and the predicted likelihood. These meaningful limitations placed upon the alleged abstract idea show that the claimed subject matter is not directed to performing the alleged abstract idea on a computer alone. Rather, the combination of elements impose meaningful limits in that the alleged abstract idea is applied to improve an existing technology (targeting advertisements) by improving the effectiveness of the advertisements displayed to the user by considering factors “besides the geographic location” (Specification at [0181] (emphasis added)), including predicting a time duration for the parking session and predicting a likelihood that the users would use the products or services offered by the advertisements (Specification at [0181]-[0185]). All of these features, especially when viewed in combination, amount to significantly more than the alleged judicial exception of “determining one or more advertisements to communicate to the user based on geographic location of the parking meter and previously stored data related to the parking history of the user” because they are a practical implementation of the alleged abstract idea. Thus, like Example 4, the claimed subject matter is eligible. Because claims 1-20 recite improvements to computer functionality that provide solutions to technical problems in the field of targeted advertising, integrate any idea into a practical application, impose meaningful limitations on any idea, and recite significantly more than any idea they cannot recite an abstract idea without significantly more.
The claimed solution amount to a concept for resolving a technical problem, and therefore is patent eligible. The Examiner notes that the above disclosure along with additional limitations are included in the pending claim language, and based on said disclosure in the specification/arguments, it is clear that these steps being performed go being the limitations and simple implementation of an abstract idea. Therefore, based on these finding of fact, the Examiner understands the claims subject matter not to be directed towards an abstract idea and thereby patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621